Title: To Thomas Jefferson from William Esenbeck, 2 December 1808
From: Esenbeck, William
To: Jefferson, Thomas


                  
                     City of Washington Dec: 2d. 1808.
                  
                  The President of the United States, will be pleased to pardon one of his faithfull Subjects: If his Pointer Dogs should leap over the higest part of the Wall in search of their proper Game If they should tress pass in killing any Sheep, or tame fowl. I will answer for all damages by Peril of being put to Jail, but if the contrary the sheep will follow them, the President will grant me this favor, I have the honour to be with the gretest devotion, your faithfull Subject ’till Death
                  
                  
                     William Esenbeck
                     
                  
               